Case ruled by Hoehne v. Mittelstadt, ante, p. 170.
Action to recover damages for personal injuries sustained by the plaintiff while riding as a guest in the automobile of the defendant Mittelstadt.  Plaintiff was a hitchhiker picked up by Mittelstadt a few miles distant from the scene of the accident. From a judgment dismissing the complaint, plaintiff appeals.
The respondent Mittelstadt, being free from negligence, there can be no recovery by the appellant.  This case is controlled by Hoehne v. Mittelstadt, ante, p. 170,31 N.W.2d 150.
By the Court. — Judgment affirmed. *Page 175